                                          Case 2:20-cv-01077-RFB-EJY Document 11 Filed 06/26/20 Page 1 of 2



                                      1   J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                      2   Matthew R. Tsai
                                          Nevada Bar No. 14290
                                      3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      4   Las Vegas, NV 89169
                                          Phone: (702) 949-8200
                                      5   Email: cjorgensen@lrrc.com
                                          Email: mtsai@lrrc.com
                                      6
                                          Attorneys for Defendant Synchrony Bank
                                      7

                                      8                     IN THE UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF NEVADA
                                      9

                                     10   AARON BLAZEVICH,                              Case No. 2:20-cv-1077-RFB-EJY
                                     11                         Plaintiff,
                                                                                        JOINT MOTION AND ORDER TO
3993 Howard Hughes Pkwy, Suite 600




                                     12   vs.                                           EXTEND DEFENDANT
                                                                                        SYNCHRONY BANK’S TIME TO
                                     13   EXPERIAN INFORMATION                          FILE RESPONSE TO COMPLAINT
                                          SOLUTIONS, INC., EQUIFAX
Las Vegas, NV 89169-5996




                                     14   INFORMATION SERVICES, LLC,                              [FIRST REQUEST]
                                          TRANS UNION, LLC, SYNCHRONY
                                     15   BANK, AND PORTFOLIO RECOVERY
                                          ASSOCIATES, LLC,
                                     16
                                                                Defendants.
                                     17

                                     18

                                     19           COME NOW Plaintiff Aaron Blazevich (“Plaintiff”) and Defendant Synchrony
                                     20 Bank (“Synchrony”), by counsel and pursuant to Local Rule IA 6-1, jointly move for an

                                     21 extension as follows:

                                     22                            STATEMENT OF JOINT MOTION
                                     23           1.     On June 16, 2020, Plaintiff filed a Complaint with this Court [ECF No. 1].
                                     24           2.     Synchrony was served with the Complaint on June 18, 2020 [ECF No. 5].
                                     25           3.     Synchrony’s response to the Complaint is due by July 9, 2020.
                                     26           4.     The parties are engaging in preliminary discussions in this matter. In order
                                     27 to explore the possibility of an early resolution, Synchrony desires an extension of 21

                                     28 (twenty-one) days, up to and including July 30, 2020, to file a response to the Complaint.


                                          111583466.1
                                          Case 2:20-cv-01077-RFB-EJY Document 11 Filed 06/26/20 Page 2 of 2



                                      1           5.     Counsel for Synchrony conferred with counsel for Plaintiff regarding this
                                      2 extension and joint motion. Counsel for Plaintiff agrees to the requested extension.

                                      3           6.     This joint motion is filed in good faith and not for dilatory or other improper
                                      4 purpose. Plaintiff would not suffer any prejudice by the Court permitting Synchrony the

                                      5 requested extension of time and has consented to the requested extension.

                                      6           7.     This is the first request for extension of time for Synchrony to respond to
                                      7 the Complaint.

                                      8 DATED: June 25, 2020.                                DATED: June 25, 2020.
                                      9   /s/ J. Christopher Jorgensen                     /s/ Steven A. Alpert
                                          J Christopher Jorgensen (NV Bar #5382)           Steven A. Alpert (NV Bar No. 8353)
                                     10   Matthew R. Tsai (NV Bar #14290)                  Price Law Group, APC
                                          Lewis Roca Rothgerber Christie LLP               5940 S. Rainbow Blvd, Ste. 3014
                                     11   3993 Howard Hughes Pkwy, Suite 600               Las Vegas, NV 89118
                                          Las Vegas, NV 89169                              Tel: (702) 794-2008
3993 Howard Hughes Pkwy, Suite 600




                                     12   Tel: 702-949-8200                                alpert@pricelawgroup.com
                                          Email: cjorgensen@lrrc.com
                                     13   Email: mtsai@lrrc.com                            Attorneys for Plaintiff
Las Vegas, NV 89169-5996




                                     14   Attorneys for Defendant Synchrony Bank
                                     15

                                     16                                           ORDER
                                     17            IT IS SO ORDERED.
                                     18

                                     19                                         UNITED STATES MAGISTRATE JUDGE
                                     20                                         DATED:         June 26, 2020

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                           2
                                          111583466.1
